Case 2:19-cv-12371-SDW-LDW Document 11 Filed 02/03/20 Page 1 of 3 PageID: 48




NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  LYNN AWKWARD,
                                                    Civil Action No. 19-12371 (SDW)(LDW)
                Plaintiff,
                                                    ORDER
  v.

  STATE OF NEW JERSEY and DAVID P.                  February 3, 2020
  CARROLL,

               Defendants.

       THIS MATTER having come before this Court upon the filing of an Amended Complaint

by Plaintiff, and the Court having reviewed the Amended Complaint for sufficiency pursuant to

Fed. R. Civ. P. 8(a)(2) and (3) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.Ed.2d

868 (2009), and

       WHEREAS pro se Plaintiff Lynn Awkward (“Plaintiff”) initiated this action against State

of New Jersey and David P. Carroll (collectively, “Defendants”) on May 9, 2019, alleging that

Defendants violated Plaintiff’s federal constitutional and statutory rights by sending a court notice

informing him that a judgment in the amount of $5,126.79 had been entered against him by the

Superior Court of New Jersey, Special Civil Part, Essex County. (D.E. 1 at 5, 8.) Specifically,

Plaintiff claimed that Defendants “used the U.S. Mail to send a threatening notice” which caused

him “emotional distress and mental anguish” (id. at 4, 5). This Court sua sponte dismissed

Plaintiff’s initial Complaint, finding he had failed to state a claim upon which relief could be

granted. (D.E. 3) This Court subsequently denied Plaintiff’s Motion for Reconsideration and

granted Plaintiff thirty (30) days to file an amended complaint (D.E. 3, 4, 5); and
Case 2:19-cv-12371-SDW-LDW Document 11 Filed 02/03/20 Page 2 of 3 PageID: 49




         WHEREAS Plaintiff filed his Amended Complaint on June 24, 2019. (D.E. 6.) The

Amended Complaint names the same defendants, relies on the same facts, and raises the same

claims as the initial Complaint. (Compare D.E. 1 with D.E. 6.) There being nothing wrongful in

the Superior Court’s attempt to inform Plaintiff about the entry of a judgment against him or to

inform him of the potential consequences should Plaintiff fail to pay that judgment, Plaintiff’s

Amended Complaint again contains no discernable legal claims; and

         WHEREAS pro se complaints, although “[held] to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520-21 (1972), must still “‘state a

plausible claim for relief.’” Yoder v. Wells Fargo Bank, N.A., 566 F. App’x. 138, 141 (3d Cir.

2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)); Martin v. U.S. Dep’t of

Homeland Sec., No. 17-3129, 2017 WL 3783702, at *3 (D.N.J. Aug. 30, 2017); and

         WHEREAS the facts set forth in Plaintiff’s Amended Complaint are insufficient to support

a claim entitling him to relief. See Fed. R. Civ. P. 8(a)(2) (providing that an adequate complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to

relief”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that although Rule 8 does not

require detailed factual allegations, “it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(explaining that to survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “[f]actual allegations

must be enough to raise a right to relief above the speculative level”); 1



1
  This Court notes again that Defendant Carroll is also likely immune from suit. See Azubuko v. Royal, 443 F.3d
302, 303 (3d Cir. 2006) (holding that “[a] judicial officer in the performance of his duties has absolute immunity
from suit and will not be liable for his judicial acts”). In addition, to the extent that Plaintiff seeks to challenge the
propriety of the state court judgment, any such claim would be barred by the Rooker-Feldman doctrine. See In re
Madera, 586 F.3d 228, 232 (3d Cir. 2009) (noting that the doctrine “precludes lower federal courts from exercising
                                                             2
Case 2:19-cv-12371-SDW-LDW Document 11 Filed 02/03/20 Page 3 of 3 PageID: 50




         IT IS, on this 3rd day of February, 2020,

         ORDERED that Plaintiff’s Amended Complaint is sua sponte DISMISSED with

prejudice for failure to state a claim upon which relief can be granted pursuant to Federal Rule of

Civil Procedure 12(b)(6).

         SO ORDERED.

                                                       __/s/ Susan D. Wigenton____
                                                       United States District Judge


Orig: Clerk
cc:   Leda D. Wettre, U.S.M.J.
      Parties




appellate jurisdiction over final state-court judgments because such appellate jurisdiction rests solely with the United
States Supreme Court”) (internal citation omitted).
                                                           3
